
	

113 HR 1607 IH: Livestock Disaster Protection Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1607
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mrs. Noem (for
			 herself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to extend certain
		  supplemental agricultural disaster assistance programs to cover fiscal years
		  2012 through 2018, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Livestock Disaster Protection
			 Act.
		2.Extension of
			 certain supplemental agricultural disaster assistance programs with new funding
			 mechanismSection 531 of the
			 Federal Crop Insurance Act (7 U.S.C. 1531) is amended to read as
			 follows:
			
				531.Supplemental
				agricultural disaster assistance
					(a)DefinitionsIn
				this section:
						(1)Eligible
				producer on a farm
							(A)In
				generalThe term eligible producer on a farm means
				an individual or entity described in subparagraph (B) that, as determined by
				the Secretary, assumes the production and market risks associated with the
				agricultural production of crops or livestock.
							(B)DescriptionAn
				individual or entity referred to in subparagraph (A) is—
								(i)a
				citizen of the United States;
								(ii)a
				resident alien;
								(iii)a partnership of
				citizens of the United States; or
								(iv)a
				corporation, limited liability corporation, or other farm organizational
				structure organized under State law.
								(2)Farm
							(A)In
				generalThe term farm means, in relation to an
				eligible producer on a farm, the crop acreage in all counties that is planted
				or intended to be planted for harvest for sale or on-farm livestock feeding
				(including native grassland intended for haying) by the eligible
				producer.
							(B)AquacultureIn
				the case of aquaculture, the term farm means, in relation to an
				eligible producer on a farm, all fish being produced in all counties that are
				intended to be harvested for sale by the eligible producer.
							(C)HoneyIn
				the case of honey, the term farm means, in relation to an eligible
				producer on a farm, all bees and beehives in all counties that are intended to
				be harvested for a honey crop for sale by the eligible producer.
							(3)Farm-raised
				fishThe term farm-raised fish means any aquatic
				species that is propagated and reared in a controlled environment.
						(4)LivestockThe
				term livestock includes—
							(A)cattle (including
				dairy cattle);
							(B)bison;
							(C)poultry;
							(D)sheep;
							(E)swine;
							(F)horses; and
							(G)other livestock,
				as determined by the Secretary.
							(b)Livestock
				indemnity payments
						(1)PaymentsFor the period specified in subsection (f),
				the Secretary shall use such sums as are necessary of the funds of the
				Commodity Credit Corporation to make livestock indemnity payments to eligible
				producers on farms that have incurred livestock death losses in excess of the
				normal mortality, as determined by the Secretary, due to—
							(A)attacks by animals reintroduced into the
				wild by the Federal Government or protected by Federal law, including wolves
				and avian predators; or
							(B)adverse weather,
				as determined by the Secretary, during the calendar year, including losses due
				to hurricanes, floods, blizzards, disease, wildfires, extreme heat, and extreme
				cold.
							(2)Payment
				ratesIndemnity payments to an eligible producer on a farm under
				paragraph (1) shall be made at a rate of 75 percent of the market value of the
				applicable livestock on the day before the date of death of the livestock, as
				determined by the Secretary.
						(3)Special rule for
				payments made due to diseaseThe Secretary shall ensure that
				payments made to an eligible producer under paragraph (1) are not made for the
				same livestock losses for which compensation is provided pursuant to section
				10407(d) of the Animal Health Protection Act (7 U.S.C. 8306(d)).
						(c)Livestock forage
				disaster program
						(1)DefinitionsIn
				this subsection:
							(A)Covered
				livestock
								(i)In
				generalExcept as provided in clause (ii), the term covered
				livestock means livestock of an eligible livestock producer that, during
				the 60 days prior to the beginning date of a qualifying drought or fire
				condition, as determined by the Secretary, the eligible livestock
				producer—
									(I)owned;
									(II)leased;
									(III)purchased;
									(IV)entered into a
				contract to purchase;
									(V)is a contract
				grower; or
									(VI)sold or otherwise
				disposed of due to qualifying drought conditions during—
										(aa)the
				current production year; or
										(bb)subject to
				paragraph (3)(B)(ii), 1 or both of the 2 production years immediately preceding
				the current production year.
										(ii)ExclusionThe
				term covered livestock does not include livestock that were or
				would have been in a feedlot, on the beginning date of the qualifying drought
				or fire condition, as a part of the normal business operation of the eligible
				livestock producer, as determined by the Secretary.
								(B)Drought
				monitorThe term drought monitor means a system for
				classifying drought severity according to a range of abnormally dry to
				exceptional drought, as defined by the Secretary.
							(C)Eligible
				livestock producer
								(i)In
				generalThe term eligible livestock producer means
				an eligible producer on a farm that—
									(I)is an owner, cash
				or share lessee, or contract grower of covered livestock that provides the
				pastureland or grazing land, including cash-leased pastureland or grazing land,
				for the livestock;
									(II)provides the
				pastureland or grazing land for covered livestock, including cash-leased
				pastureland or grazing land that is physically located in a county affected by
				drought;
									(III)certifies
				grazing loss; and
									(IV)meets all other
				eligibility requirements established under this subsection.
									(ii)ExclusionThe
				term eligible livestock producer does not include an owner, cash
				or share lessee, or contract grower of livestock that rents or leases
				pastureland or grazing land owned by another person on a rate-of-gain
				basis.
								(D)Normal carrying
				capacityThe term normal carrying capacity, with
				respect to each type of grazing land or pastureland in a county, means the
				normal carrying capacity, as determined under paragraph (3)(D)(i), that would
				be expected from the grazing land or pastureland for livestock during the
				normal grazing period, in the absence of a drought or fire that diminishes the
				production of the grazing land or pastureland.
							(E)Normal grazing
				periodThe term normal grazing period, with respect
				to a county, means the normal grazing period during the calendar year for the
				county, as determined under paragraph (3)(D)(i).
							(2)ProgramFor the period specified in subsection (f),
				the Secretary shall use such sums as are necessary of the funds of the
				Commodity Credit Corporation to provide compensation for losses to eligible
				livestock producers due to grazing losses for covered livestock due to—
							(A)a drought
				condition, as described in paragraph (3); or
							(B)fire, as described
				in paragraph (4).
							(3)Assistance for
				losses due to drought conditions
							(A)Eligible
				losses
								(i)In
				generalAn eligible livestock producer may receive assistance
				under this subsection only for grazing losses for covered livestock that occur
				on land that—
									(I)is native or
				improved pastureland with permanent vegetative cover; or
									(II)is planted to a
				crop planted specifically for the purpose of providing grazing for covered
				livestock.
									(ii)ExclusionsAn
				eligible livestock producer may not receive assistance under this subsection
				for grazing losses that occur on land used for haying or grazing under the
				conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.).
								(B)Monthly payment
				rate
								(i)In
				generalExcept as provided in clause (ii), the payment rate for
				assistance under this paragraph for 1 month shall, in the case of drought, be
				equal to 60 percent of the lesser of—
									(I)the monthly feed
				cost for all covered livestock owned or leased by the eligible livestock
				producer, as determined under subparagraph (C); or
									(II)the monthly feed
				cost calculated by using the normal carrying capacity of the eligible grazing
				land of the eligible livestock producer.
									(ii)Partial
				compensationIn the case of an eligible livestock producer that
				sold or otherwise disposed of covered livestock due to drought conditions in 1
				or both of the 2 production years immediately preceding the current production
				year, as determined by the Secretary, the payment rate shall be 80 percent of
				the payment rate otherwise calculated in accordance with clause (i).
								(C)Monthly feed
				cost
								(i)In
				generalThe monthly feed cost shall equal the product obtained by
				multiplying—
									(I)30 days;
									(II)a payment
				quantity that is equal to the feed grain equivalent, as determined under clause
				(ii); and
									(III)a payment rate
				that is equal to the corn price per pound, as determined under clause
				(iii).
									(ii)Feed grain
				equivalentFor purposes of clause (i)(II), the feed grain
				equivalent shall equal—
									(I)in the case of an
				adult beef cow, 15.7 pounds of corn per day; or
									(II)in the case of
				any other type of weight of livestock, an amount determined by the Secretary
				that represents the average number of pounds of corn per day necessary to feed
				the livestock.
									(iii)Corn price per
				poundFor purposes of clause (i)(III), the corn price per pound
				shall equal the quotient obtained by dividing—
									(I)the higher
				of—
										(aa)the
				national average corn price per bushel for the 12-month period immediately
				preceding March 1 of the year for which the disaster assistance is calculated;
				or
										(bb)the
				national average corn price per bushel for the 24-month period immediately
				preceding that March 1; by
										(II)56.
									(D)Normal grazing
				period and drought monitor intensity
								(i)FSA county
				committee determinations
									(I)In
				generalThe Secretary shall determine the normal carrying
				capacity and normal grazing period for each type of grazing land or pastureland
				in the county served by the applicable committee.
									(II)ChangesNo
				change to the normal carrying capacity or normal grazing period established for
				a county under subclause (I) shall be made unless the change is requested by
				the appropriate State and county Farm Service Agency committees.
									(ii)Drought
				intensity
									(I)D2An
				eligible livestock producer that owns or leases grazing land or pastureland
				that is physically located in a county that is rated by the U.S. Drought
				Monitor as having a D2 (severe drought) intensity in any area of the county for
				at least 8 consecutive weeks during the normal grazing period for the county,
				as determined by the Secretary, shall be eligible to receive assistance under
				this paragraph in an amount equal to 1 monthly payment using the monthly
				payment rate determined under subparagraph (B).
									(II)D3An
				eligible livestock producer that owns or leases grazing land or pastureland
				that is physically located in a county that is rated by the U.S. Drought
				Monitor as having at least a D3 (extreme drought) intensity in any area of the
				county at any time during the normal grazing period for the county, as
				determined by the Secretary, shall be eligible to receive assistance under this
				paragraph—
										(aa)in
				an amount equal to 2 monthly payments using the monthly payment rate determined
				under subparagraph (B); or
										(bb)if
				the county is rated as having a D3 (extreme drought) intensity in any area of
				the county for at least 4 weeks during the normal grazing period for the
				county, or is rated as having a D4 (exceptional drought) intensity in any area
				of the county at any time during the normal grazing period, in an amount equal
				to 3 monthly payments using the monthly payment rate determined under
				subparagraph (B).
										(4)Assistance for
				losses due to fire on public managed land
							(A)In
				generalAn eligible livestock producer may receive assistance
				under this paragraph only if—
								(i)the grazing losses
				occur on rangeland that is managed by a Federal agency; and
								(ii)the eligible
				livestock producer is prohibited by the Federal agency from grazing the normal
				permitted livestock on the managed rangeland due to a fire.
								(B)Payment
				rateThe payment rate for assistance under this paragraph shall
				be equal to 50 percent of the monthly feed cost for the total number of
				livestock covered by the Federal lease of the eligible livestock producer, as
				determined under paragraph (3)(C).
							(C)Payment
				duration
								(i)In
				generalSubject to clause (ii), an eligible livestock producer
				shall be eligible to receive assistance under this paragraph for the
				period—
									(I)beginning on the
				date on which the Federal agency excludes the eligible livestock producer from
				using the managed rangeland for grazing; and
									(II)ending on the
				last day of the Federal lease of the eligible livestock producer.
									(ii)LimitationAn
				eligible livestock producer may only receive assistance under this paragraph
				for losses that occur on not more than 180 days per year.
								(5)No duplicative
				payments
							(A)In
				generalAn eligible livestock producer may elect to receive
				assistance for grazing or pasture feed losses due to drought conditions under
				paragraph (3) or fire under paragraph (4), but not both for the same loss, as
				determined by the Secretary.
							(B)Relationship to
				other assistanceAn eligible livestock producer that receives
				assistance under this subsection may not also receive assistance for losses to
				crops on the same land with the same intended use.
							(d)Emergency
				assistance for livestock, honey bees, and farm-Raised fish
						(1)In
				generalFor each fiscal year
				of the period specified in subsection (f), the Secretary shall use not more
				than $20,000,000 of the funds of the Commodity Credit Corporation to provide
				emergency relief to eligible producers of livestock, honey bees, and
				farm-raised fish to aid in the reduction of losses due to disease, adverse
				weather, or other conditions, such as blizzards and wildfires, as determined by
				the Secretary, that are not covered under subsection (b) or (c).
						(2)Use of
				fundsFunds made available under this subsection shall be used to
				reduce losses caused by feed or water shortages, disease, or other factors as
				determined by the Secretary.
						(3)Availability of
				fundsAny funds made available under this subsection shall remain
				available until expended.
						(e)Payment
				limitations
						(1)Definitions of
				legal entity and personIn this subsection, the terms legal
				entity and person have the meaning given those terms in
				section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a) (as amended
				by section 1603 of the Food, Conservation, and Energy Act of 2008)).
						(2)AmountThe
				total amount of disaster assistance payments received, directly or indirectly,
				by a person or legal entity (excluding a joint venture or general partnership)
				under this section may not exceed $100,000 for any crop year.
						(3)Direct
				attributionSubsections (e) and (f) of section 1001 of the Food
				Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
				direct attribution shall apply with respect to assistance provided under this
				section.
						(f)Effective
				period; retroactive effectivenessThis section shall take effect as of
				October 1, 2011, and apply to losses described in subsections (b), (c), and (d)
				that are incurred during the seven-fiscal-year period beginning on that date
				and ending on September 30,
				2018.
					.
		
